                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 1/13/2020
 ------------------------------------------------------------- X
ALFRED GONZALEZ,                                               :
                                                               :
                                              Plaintiff,       :
                                                               :
                              -against-                        :                 1:18-cv-2197-GHW
                                                               :
CITY OF NEW YORK; and DISTRICT                                 :          MEMORANDUM OPINION
COUNCIL 37, AFSCME, AFL-CIO, SSEU                              :              AND ORDER
LOCAL 371,                                                     :
                                                               :
                                               Defendants. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         Plaintiff Alfred Gonzalez was fired by his employer, Defendant New York City (the “City”),

for alleged prolonged and unexcused absences. After his termination, Gonzalez brought this action

against the City and Defendant District Council 37, AFSCME, AFL-CIO, Social Service Employees

Union Local 371 (the “Union”), of which Gonzalez was a member. As against the Union,

Gonzalez’s complaint alleges a breach of the duty of fair representation and a violation of his due

process rights. 1 Because the Court lacks subject matter jurisdiction over Gonzalez’s claim for breach

of the duty of fair representation and Gonzalez does not have a viable underlying due process claim

against the City upon which to predicate a conspiracy claim, the Union’s motion for summary

judgment is GRANTED.

I. BACKGROUND 2

         Gonzalez is a former New York City employee. Defendant’s Local Rule 56.1 Statement

(“Def. 56.1”), Dkt No. 60, ¶ 1 (citing First Amended Complaint (“FAC”), Dkt No. 21, ¶ 9). He was

fired by the City in March 2015. See March 12, 2015 Termination Letter, Ex 1 to FAC, at 16; March


1 Further background on the dispute and Gonzalez’s claims against the City can be found in the Court’s prior opinion in
this case. December 17, 2018 Order (the “Motion to Dismiss Opinion” or “MTD Op.”), Dkt No. 47.
2 The following facts are undisputed.
2, 2015 Termination Letter, Ex. 2 to FAC, at 20. 3 Gonzalez was a permanent civil service employee

entitled to certain statutory due process rights under New York State Civil Service Law section 75

(“Section 75”). 4 Affidavit of Anthony Wells (“Wells Aff.”), Dkt No. 58, ¶ 10.

         At the time of his discharge, Gonzalez was a member of the Union. Def. 56.1 ¶ 11 (citing

Wells Aff., ¶ 9). The Union is a public employee labor organization. Id. ¶ 4 (citing Wells Aff. ¶¶ 2-4;

FAC ¶ 11). Because Gonzalez was a member of the Union, he was covered by its collective

bargaining agreement (the “CBA”) with the City. Id. ¶ 11 (citing Wells Aff. ¶ 9); see CBA, Ex. A to

Wells Aff., Dkt No. 58-1. The CBA provides for a grievance procedure under which Union

members like Gonzalez can raise claims that wrongful disciplinary action was taken against them by

the City. Def 56.1 ¶ 12 (citing Wells Aff. ¶¶ 10-11). According to the CBA, to submit a claim under

the grievance procedure outlined in the CBA, employees must waive their right to submit their

claims in other judicial or administrative fora, including under Section 75. CBA at 46. Employees

can obtain judicial review of adverse disciplinary determinations under article 78 of New York’s Civil

Practice Law and Rules (“Article 78”). See MTD Op. at 12 (citing Locurto v. Safir, 264 F. 3d 154, 175

(2d Cir. 2001)).

II. PROCEDURAL HISTORY

         Gonzalez filed his complaint on March 12, 2018, Dkt No. 1, which he amended on June 21,

2018, Dkt No. 21. Gonzalez alleges that the Union and the City conspired to terminate him without

due process and to deprive him of the due process that the CBA’s grievance procedures were

designed to provide. FAC ¶¶ 31-42. 5 Gonzalez alleges that he contacted the Union shortly after



3 Because neither side disputes the validity of the termination letters, the Court has considered them in deciding this
motion.
4 See N.Y. Civ. Serv. Law § 75(1)(a) (“[A] person holding a position by permanent appointment in the competitive class

of the classified civil service . . . shall not be removed or otherwise subjected to any disciplinary penalty provided in this
section except for incompetency or misconduct shown after a hearing upon stated charges[.]”).
5 The grievance procedures provided for the in the CBA are detailed in the Motion to Dismiss Opinion. MTD Op. at 3-

5.

                                                              2
receiving a termination letter from the City. Id. ¶¶ 23, 26-28. From March 2015 to May 2017,

Gonzalez alleges that Union officials assured him that they would appeal his termination. Id. ¶¶ 26-

28, 31. In August 2017, after years of inaction, Gonzalez alleges that he brought an improper

practice case against the Union and the HRA before the Board of Collective Bargaining (the

“BCB”). Id. ¶ 31. Gonzalez alleges that in response to that case, the Union decided not to appeal

Gonzalez’s termination. Id. Gonzalez also alleges that the Union had him sign blank grievance

forms and presented fraudulent documents in the BCB case. Id. ¶ 36.

         Gonzalez alleges that he waived his right to a Section 75 proceeding to proceed on the false

assumption the disciplinary procedures in the CBA would be followed by the Union and the City.

Id. ¶¶ 56-57. Therefore, because Gonzalez allegedly received neither a fair process under the CBA

nor a Section 75 proceeding, Gonzalez alleges that he did not receive adequate due process before

his termination. Id. ¶ 58.

         In the FAC, Gonzalez asserts three claims for relief. First, Gonzalez asserts that the City

and the Union violated his due process rights when they allegedly allowed him to be terminated

from his permanent civil service position without a hearing. Id. ¶¶ 59-67. Second, Gonzalez alleges

that the grievance procedures provided for in the CBA did not provide due process and, as a result,

he claims that the Union and the City violated his due process rights as guaranteed by the

Fourteenth Amendment. Id. ¶¶ 68-78. Finally, Gonzalez asserts that the City will violate his due

process rights by sharing his personnel records with potential future employers. Id. ¶¶ 79-83. The

Court also construes Gonzalez’s FAC as raising a claim for the breach of the duty of fair

representation against the Union under section 301(a) of the Labor Management Relations Act of

1947 (“LMRA”). 6 See id. ¶ 33


6 See 29 U.S.C. § 185(a) (“Suits for violation of contracts between an employer and a labor organization representing

employees in an industry affecting commerce as defined in this Act, or between any such labor organizations, may be
brought in any district court of the United States having jurisdiction of the parties, without respect to the amount in

                                                            3
         The City moved to dismiss the claims against it in Gonzalez’s complaint on August 3, 2018.

Dkt No. 36. The Court granted the City’s motion to dismiss the claims against it in the Motion to

Dismiss Opinion. Dkt No. 47. The Court dismissed Gonzalez’s first two claims for relief against

the City because Gonzalez failed to avail himself of an Article 78 proceeding, which would have

been an adequate post-deprivation remedy. MTD Op. at 12-14. The Court dismissed Gonzalez’s

third claim for relief because the claim did not assert an injury in fact as required to allege a

justiciable case or controversy. Id. at 14-15.

         The Court granted Gonzalez leave to replead his third claim. Id. at 16. However, the Court

determined that any amendment would be futile as to Gonzalez’s first and second claims. Id. That

was because “Gonzalez did not pursue an Article 78 proceeding” and was therefore “precluded

from asserting due process claims.” Id. Consequently, the Court denied Gonzalez leave to replead

his first and second claims for relief. Id. Gonzalez sought to appeal that determination on January

22, 2019. Dkt No. 48. However, on June 26, 2019, the Second Circuit determined that it lacked

jurisdiction over Gonzalez’s appeal because the Motion to Dismiss Opinion was not a “final order

as contemplated by 28 U.S.C. § 1291.” Dkt No. 64 (citing Petrello v. White, 533 F.3d 110, 113 (2d Cir.

2008)). Gonzalez has not taken advantage of the opportunity to replead his third claim against the

City.

         The Union filed its motion for summary judgment on April 4, 2019. Dkt No. 57. In its

memorandum of law, the Union argues that the duty of fair representation claim must be dismissed

because the Court lacks subject matter jurisdiction over the claim. Defendant’s Memorandum of

Law in Support of its Motion for Summary Judgment (“Mem.”), Dkt No. 59, at 3. The Union also

argues that Gonzalez’s due process claims must be dismissed because it is not a state actor and

therefore cannot be liable for due process violations. Id. at 4. Gonzalez filed his opposition on May


controversy or without regard to the citizenship of the parties.”).

                                                             4
9, 2019. Dkt No. 61. The Union did not file a reply. Dkt No. 63.

III. LEGAL STANDARD

        Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (“[S]ummary judgment is proper ‘if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.’” (quoting former Fed. R. Civ. P. 56(c))). A

genuine dispute exists where “the evidence is such that a reasonable jury could return a verdict for

the nonmoving party,” while a fact is material if it “might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Factual disputes that are

irrelevant or unnecessary will not be counted.” Id.

        The movant bears the initial burden of demonstrating “the absence of a genuine issue of

material fact,” and, if satisfied, the burden then shifts to the non-movant to present “evidence

sufficient to satisfy every element of the claim.” Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir.

2008) (citing Celotex, 477 U.S. at 323). To defeat a motion for summary judgment, the non-movant

“must come forward with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting former Fed. R. Civ. P. 56(e)).

        In determining whether there exists a genuine dispute as to a material fact, the Court is

“required to resolve all ambiguities and draw all permissible factual inferences in favor of the party

against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012)

(quotation omitted). The Court’s job is not to “weigh the evidence or resolve issues of fact.”

Lucente v. Int’l Bus. Machs. Corp., 310 F.3d 243, 254 (2d Cir. 2002) (citation omitted); see also Hayes v.

N.Y.C. Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996) (“In applying th[e summary judgment]


                                                      5
standard, the court should not weigh evidence or assess the credibility of witnesses.” (citation

omitted)).

        Where, as here, the party opposing summary judgment is proceeding pro se, the Court must

construe that party’s submissions “liberally and interpret them to raise the strongest arguments that

they suggest.” Corcoran v. N.Y. Power Auth., 202 F.3d 530, 536 (2d Cir. 1999) (quotation marks and

citations omitted). Proceeding pro se, however, “does not . . . relieve [a pro se party opposing

summary judgment] from the usual requirements of” opposing such a motion. Fitzpatrick v. N.Y.

Cornell Hosp., No. 00-cv-8594 (LAP), 2003 WL 102853, at *5 (S.D.N.Y. Jan. 9, 2003).

        The Court has also considered factual allegations in Gonzalez’s opposition to the Union’s

motion for summary judgment. Dkt No. 61. Gonzalez’s opposition is framed as an affidavit, so he

attested to the accuracy of the facts contained therein and they are properly considered on a motion

for summary judgment. See Celotex, 477 U.S. at 322.

IV. DISCUSSION

        A. Duty of Fair Representation Claim

        The Court lacks subject matter jurisdiction over Gonzalez’s duty of fair representation claim.

The FAC does not expressly state a cause of action under the LMRA. However, it clearly asserts a

claim for breach of the duty of fair representation against the Union. See FAC ¶ 33 (alleging that the

Union breached its “duty of fair representation to Plaintiff”).

        Federal courts lack jurisdiction over fair representation claims brought by public employees

under the LMRA. “[T]he language of the LMRA makes plain [that] public employees are not

covered by that statute.” Ford v. D.C. 37 Union Local 1549, 579 F.3d 187, 188 (2d Cir. 2009) (per

curiam); see also Sales v. Clark, No. 14-cv-0891 (PAC) (SN), 2017 WL 892609, at *4 (S.D.N.Y. Feb. 2,

2017) (“The LMRA does not confer federal jurisdiction over labor disputes among states, their

employees, and the unions who represent them.”) (citation omitted). Here, the City is a public


                                                    6
employer. 7 Accordingly, the Court lacks jurisdiction over this claim and grants the Union’s motion

for summary judgment on Gonzalez’s duty of fair representation claim.

           B. Due Process Claims

           Gonzalez’s due process claims cannot succeed because the Union is not a state actor and the

Court has previously dismissed his due process claims against the City. “[A] litigant claiming that his

constitutional rights have been violated must first establish that the challenged conduct constitutes

‘state action.’” United States v. Int’l Bhd. Of Teamsters, 941 F.2d 1292, 1295-96 (2d Cir. 1991). “Labor

unions . . . generally are not state actors[.]” Ciambriello v. Cty. of Nassau, 292 F.3d 307, 323 (2d Cir.

2002) (citation omitted). However, the Court construes Gonzalez’s complaint as raising a claim that

the Union conspired with the City to deprive him of his due process rights in violation of 42 U.S.C.

§ 1983 (“Section 1983”). See FAC at ¶¶ 3; 33-34; 38; 43; 66-67.

           “To state a § 1983 conspiracy claim, a plaintiff must allege: ‘(1) an agreement between two

or more state actors or between a state actor and a private entity; (2) to act in concert to inflict an

unconstitutional injury; and (3) an overt act done in furtherance of that goal causing damages.’”

DeMartino v. N.Y. State Dep’t of Labor, 167 F. Supp. 3d 342, 373 (E.D.N.Y. 2016) (quoting Pangburn v.

Culbertson, 200 F.3d 65, 72 (2d Cir. 1999)). “The pleading of a conspiracy will enable a plaintiff to

bring [a Section 1983] suit against purely private individuals[.]” Porat v. Lincoln Towers Community

Ass’n, 04 CIV. 3199 (LAP), 2005 WL 646093, at *7 (S.D.N.Y. Mar. 21, 2005) (quoting Adickes v. S.H.

Kress & Co., 398 U.S. 144, 150 (1970)). However, “[a]lthough a plaintiff may assert a civil conspiracy

claim under § 1983 for the deprivation of a constitutional right, he must first show a violation of the

underlying constitutional right.” DeMartino, 167 F. Supp. 3d at 373 (citing Singer v. Fulton Cty. Sheriff,

63 F.3d 110, 119 (2d Cir. 1995)). “Stated otherwise, a civil conspiracy claim does not set forth an

independent cause of action but rather is sustainable only after an underlying claim has been


7   See NYC Administrative Code 12 -303(g).

                                                     7
established.” Id. (quotation and ellipsis omitted).

         Because the Court found that Gonzalez does not have a viable due process claim against the

City, there are no viable Section 1983 claims against the City remaining in this case. MTD Op. at

12-14. Therefore, Gonzalez will be unable to show an underlying deprivation of his rights under

Section 1983 sufficient to sustain a conspiracy claim against the Union. See Roesch v. Otarola, 980

F.2d 850, 854 (2d Cir. 1992) (holding that conspiracy claims against private defendants were

properly dismissed where plaintiff could not establish underlying Section 1983 liability against state

officer). Accordingly, the Union is entitled to summary judgment on Gonzalez’s conspiracy claim. 8

         C. Supplemental Jurisdiction

         The Court declines to exercise supplemental jurisdiction over any state-law claims that

Gonzalez’s FAC may be read to raise. When a district court has original jurisdiction over claims in a

case, it “shall have supplemental jurisdiction over all other claims that are so related to claims in the

action . . . that they form part of the same case or controversy under Article III.” F5 Capital v.

Pappas, 856 F.3d 61, 77 (2d Cir. 2017) (quoting 28 U.S.C. § 1367(a)); see United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 725 (1966) (“Pendent jurisdiction . . . exists whenever there is a claim ‘arising

under [the] Constitution, the Laws of the United States, and Treaties made, or which shall be made,

under their Authority,’ and the relationship between that claim and the state claim permits the

conclusion that the entire action before the court comprises but one constitutional ‘case.’” (quoting

U.S. Const. art. III, § 2)). Claims are considered “‘part of the same case or controversy’ if they

‘derive from a common nucleus of operative fact.’” Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659


8 In his opposition to the Union’s motion for summary judgment, Gonzalez appears to argue that he was improperly
removed because Dinoarh Nunez-White, the person who allegedly removed him, lacked statutory authority to do so.
Because this claim was not asserted in Gonzalez’s complaint, the Court does not consider it. See Vlad-Berindan v. MTA
New York City Transit, 14-CV-675 RJS, 2014 WL 6982929, at *6 (S.D.N.Y. Dec. 10, 2014) (Sullivan, J.) (“Where a [pro se]
plaintiff’s motion papers assert entirely new claims that do not arise out of the facts alleged in the complaint, the court
need not consider them.”) (citing Bernstein v. City of New York, No. 06 Civ. 895, 2007 WL 1573910, at *10 (S.D.N.Y. May
24, 2007)).


                                                             8
F.3d 234, 245 (2d Cir. 2011) (quoting Briarpatch Ltd., L.P. v. Phoenix Pictures, Inc., 373 F.3d 296, 308

(2d Cir. 2004)).

        The decision to exercise supplemental jurisdiction over a state law claim is by nature

discretionary. See City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997). Where claims

satisfy the “same case or controversy” test under 28 U.S.C. § 1367(a), however, “the discretion to

decline supplemental jurisdiction is available only if founded upon an enumerated category of

subsection 1367(c).” Shahriar, 659 F.3d at 245 (quoting Itar-Tass Russian News Agency v. Russian Kurier,

Inc., 140 F.3d 442, 448 (2d Cir. 1998)). Subsection 1367(c) permits a court to decline to exercise

supplemental jurisdiction if:

                   (1) the claim raises a novel or complex issue of State law, (2) the
                   claim substantially predominates over the claim or claims over which
                   the district court has original jurisdiction, (3) the district court has
                   dismissed all claims over which it has original jurisdiction, or (4) in
                   exceptional circumstances, there are other compelling reasons for
                   declining jurisdiction.

28 U.S.C. § 1367(c). Here, subsection (3) applies because the Court has dismissed all of the claims

over which it had original jurisdiction. Therefore, the Court may exercise its discretion to decline

supplemental jurisdiction over any remaining state law claims.

        Even “where at least one of the subsection 1367(c) factors is applicable, a district court

should not decline to exercise supplemental jurisdiction unless it also determines that doing so

would not promote the values articulated in Gibbs: economy, convenience, fairness, and comity.”

Jones v. Ford Motor Credit Co., 358 F.3d 205, 214 (2d Cir. 2004). Both the Second Circuit and the

Supreme Court have “held that when the federal claims are dismissed the ‘state claims should be

dismissed as well.’” In re Merrill Lynch Ltd. Partnerships Litig., 154 F.3d 56, 61 (2d Cir. 1998) (quoting

Gibbs, 383 U.S. at 726). “Although this is not a mandatory rule, the Supreme Court has stated that

‘in the usual case in which all federal-law claims are eliminated before trial, the balance of factors to

be considered under the pendant jurisdiction doctrine—judicial economy, convenience, fairness and
                                                      9
comity—will point toward declining jurisdiction over the remaining state-law claims.’” Id. (quoting

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). This is the usual case: the Court has

evaluated the values articulated in Gibbs in the context of this case and has concluded that they

support the Court’s decision to decline supplemental jurisdiction. Thus, the Court declines to

exercise supplemental jurisdiction over any state-law claims that Gonzalez’s complaint be read to

raise.

V. CONCLUSION

         For the reasons stated above, Defendant’s motion for summary judgment is GRANTED.

In the Motion to Dismiss Opinion, the Court dismissed two of Gonzalez’s claims with prejudice but

granted him leave to amend his claim that “the City violated his due process rights secured under the

Fourteenth Amendment because it will share falsified personnel records and foreclose future

employment opportunities.” MTD Op. at 14 (citing FAC ¶¶ 81-82). Over one year later, Gonzalez

has not filed any amended complaint. Consequently, the Court concludes that Gonzalez does not

intend to file an amended complaint and converts its dismissal of his third claim for relief in the

Motion to Dismiss Opinion to a dismissal with prejudice. Because the Court has granted summary

judgment to the Union on all of Gonzalez’s claims asserted against it, there are no claims remaining

in the case.

         The Court directs that counsel for Defendant provide Plaintiff with copies of any

unpublished cases cited in this decision pursuant to Local Rule of the United States District Courts

for the Southern and Eastern Districts of New York 7.2. The Clerk of Court is directed to mail a

copy of this order to Plaintiff, to terminate any pending motions, and to close this case.

         SO ORDERED.

Dated: January 13, 2020
       New York, New York                                 __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge
                                                   10
